 



CARRY AND EARNING AGREEMENT
     THIS CARRY AND EARNING AGREEMENT (this “Agreement”) dated February 28, 2008
(the “Effective Date”) is between ENCANA OIL & GAS (USA) INC., a Delaware
corporation (“EnCana”) with an address of 370 17th Street, Suite 1700, Denver,
Colorado 80202, and DELTA PETROLEUM CORPORATION, a Colorado corporation
(“Delta”) with an address of 370 17th Street, Suite 4300, Denver, Colorado
80202. EnCana and Delta shall be referred to herein, individually, as a “Party”
and, collectively, as the “Parties.”
RECITALS
     A. EnCana owns leasehold and mineral interests in certain lands in Mesa and
Garfield Counties, Colorado described on Exhibits A and C (the “Property”).
     B. Delta desires to explore, develop and acquire (i) ninety-five percent
(95%) of all of EnCana’s right, title and interest to the leases and wells
described on Exhibit A (the “Delta Properties”), (ii) all of EnCana’s right,
title and interest in and to the wellbores and all production therefrom in each
of the wells listed on Exhibit B (the ”Existing Agreement Wells”), and
(iii) five percent (5%) of all of EnCana’s right, title and interest in and to
the wellbores and all production therefrom in each Carry Well (as hereinafter
defined) to be located on the lands and leases depicted on Exhibit C (the “Carry
Lands”) and an interest in such leases sufficient to produce and own 5% of
EnCana’s right, title and interest in and to the Hydrocarbons from such
wellbores, in each case, on the terms and conditions set forth herein.
     C. The Parties desire to enter into this Carry and Earning Agreement (this
“Agreement”) to govern certain of their respective rights and obligations with
respect to exploration and development of the Property.
AGREEMENT
     IN CONSIDERATION OF ONE HUNDRED DOLLARS ($100.00 US) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
Section 1. Exhibits
     The following Exhibits are attached hereto and shall be considered part of
this Agreement:

     
1.1
  Exhibit A — Delta Properties
 
   
1.2
  Exhibit A-1 — EnCana Wells
 
   
1.3
  Exhibit B — Existing Agreement Wells

 



--------------------------------------------------------------------------------



 



     
1.4
  Exhibit C — Carry Lands
 
   
1.5
  Exhibit D — Leasehold Defect Procedures
 
   
1.6
  Exhibit D-1 — Allocated Value of EnCana Wells
 
   
1.7
  Exhibit D-2 — Alternative Leases
 
   
1.8
  Exhibit E — Environmental Defect Procedures
 
   
1.9
  Exhibit F-1 — Form of Wellbore Assignment for Carry Wells
 
   
1.10
  Exhibit F-2 — Form of Partial Assignment and Bill of Sale
 
   
1.11
  Exhibit F-3 — Form of Wellbore Assignment for Existing Agreement Wells
 
   
1.12
  Exhibit F-4 — Quitclaim Deed with Exhibit
 
   
1.13
  Exhibit G — Form of New Operating Agreement
 
   
1.14
  Exhibit H — Information for APDs
 
   
1.15
  Exhibit I — Intentionally Omitted
 
   
1.16
  Exhibit J — Tax Partnership Provisions
 
   
1.17
  Exhibit K — Defined Terms
 
   
1.18
  Exhibit L — List of Surface Agreements and Contracts
 
   
1.19
  Exhibit M — Letter Regarding Release of Existing Letter of Credit
 
   
1.20
  Exhibit N — Form of Assignment and Bill of Sale for Gathering Assets and
Pipeline Rights of Way with Exhibit
 
   
1.21
  Exhibit O — Form of Agent Operator Agreement

     Certain capitalized terms used in this Agreement and not otherwise defined
in this Agreement shall have the meaning assigned such term in Exhibit K.
Section 2. Title and Disclosure of Information
     2.1 Title Information for Delta Properties. EnCana shall make available to
Delta all title documentation material to the Delta Properties in EnCana’s
files, including without limitation all title opinions and reports, and title
curative documents. Such title information has been, and shall be, provided to
Delta without warranty as to completeness or accuracy. EnCana shall have no
obligation to purchase new or supplemental abstracts nor to do any curative work
in connection with title to the lands

 



--------------------------------------------------------------------------------



 



included in the Delta Properties. Any title examination performed by Delta with
respect to the Delta Properties pursuant to this Agreement shall be performed at
the sole cost of Delta, and Delta shall deliver to EnCana any title opinion or
report acquired by Delta with respect to the Delta Properties without warranty
as to completeness or accuracy. In accordance with the procedures set forth on
Exhibit D, Delta shall have the right to assert any Leasehold Defects (as
defined in Exhibit D) with respect to the Delta Properties in writing. All
asserted Leasehold Defects shall be handled in accordance with the Leasehold
Defect Procedures set out in Exhibit D. A list of all agreements that pertain to
the use of the surface of the Delta Properties is attached as Exhibit L.
     2.2 Title Information for Carry Lands. In connection with any well on the
Carry Lands that EnCana proposes to designate as a Carry Well, EnCana shall make
available to Delta all title documentation material to the Carry Lands
associated with the Carry Well in EnCana’s files, including without limitation
all title opinions and reports, and title curative documents so that Delta can
confirm the working interest held by EnCana associated with such Carry Well.
Such title information has been, and shall be, provided to Delta without
warranty as to completeness or accuracy. EnCana shall have no obligation to
purchase new or supplemental abstracts nor to do any curative work in connection
with title to the lands included in Carry Lands.
     2.3 Other Information. To the extent that EnCana is not expressly
prohibited pursuant to any third-party arrangement, EnCana shall provide Delta,
upon request, all data and other information including, without limitation,
drainage data, microseismic surveys, information regarding fracing of wells and
other similar information regarding the development and operation of the Delta
Properties that EnCana may possess. To the extent that EnCana provides such data
or information to Delta it will be provided to Delta without warranty as to
completeness or accuracy.
     2.4 Environmental Audit. In accordance with the procedures set forth on
Exhibit E Delta shall have the right to assert in writing any Environmental
Defects (as defined in Exhibit E) with respect to the wells described on
Exhibit A (the “EnCana Wells”). All asserted Environmental Defects shall be
handled in accordance with the Environmental Defect Procedures set out in
Exhibit E.
     2.5 Delivery of Files. Provided that this Agreement has not terminated
pursuant to Section 4.2, on or before April 30, 2008, EnCana shall deliver to
Delta all files and records relating to the Delta Properties not previously
delivered to Delta.
Section 3. Carry Wells
     3.1 Drilling of Carry Wells. EnCana shall designate and drill 228 net wells
(hereinafter defined) on the Carry Lands (or lands spaced or pooled therewith),
other than the Delta Properties, after the date hereof as “Carry Wells.” Any
well proposed by EnCana to be a Carry Well must be designated as such prior to
the time that such well is spud. Prior to spudding a Carry Well, EnCana shall
issue to Delta an Authority for Expenditure setting forth EnCana’s best estimate
of the total cost to drill, complete and equip such Carry Well. The location of
each of the Carry Wells on the Carry Lands or

 



--------------------------------------------------------------------------------



 



lands spaced or pooled therewith shall be determined by EnCana in its sole
discretion, and the Carry Wells shall include, without limitation, any
substitute or replacement wells as described in this Agreement. EnCana shall
drill the Carry Wells to a depth sufficient to test the Mesa Verde Formation
(the “Objective Depth”) and complete, equip and produce, or plug and abandon the
Carry Wells, with due diligence and reasonable dispatch in accordance with
applicable laws. For purposes of this Agreement a “net well” or “net acre”
results when the sum of the fractional ownership working interests in any well
or mineral acre in which any working interest is owned equals one. The number of
net wells or net acres is the sum of the fractional working interests in any
well or mineral acre in which any working interest is owned expressed as whole
numbers and fractions. By way of example, if prior to spud of two Carry Wells,
EnCana has a 60% working interest in well #1 and a 40% working interest in well
#2, the sum of the working interests would result in one net Carry Well.
     3.2 Costs of Carry Wells. Delta agrees to be responsible for and pay 100%
of the actual costs incurred by EnCana to third parties or chargeable to the
Carry Well of costs of drilling, costs of completing (or plugging and
abandoning, if not completed), and costs of equipping each Carry Well, up to a
maximum of $1,800,219.30 per Carry Well (the “Individual Well Amount”) payable
in accordance with Section 3.3, subject to adjustment as provided in
Section 4.2, and in the event that such costs exceed such amount, then EnCana
shall bear and pay 100% of such excess costs. The aggregate amount paid by Delta
for all Carry Wells pursuant to the foregoing shall not exceed $410,450,000 (the
“Carry Amount”) payable in accordance with Section 3.3, subject to adjustment as
provided in Section 4.2, and in the event that such costs exceed such amount,
then EnCana shall bear and pay 100% of such excess costs. In no event shall
Delta be required to pay a greater Carry Amount in any year than the amount
provided in Section 3.3. In the event that EnCana does not own one hundred
percent (100%) of the working interest in a Carry Well, the Individual Well
Amount for such well shall be proportionately reduced to the working interest
owned by EnCana and the total number of Carry Wells shall be increased to the
number of Carry Wells required to expend all of the Carry Amount. Should the
aggregate of the costs of drilling, the costs of completing (or plugging and
abandoning, if not completed) and the costs of equipping for any Carry Well be
less than the Individual Well Amount, then the number of Carry Wells shall also
be increased to the number of Carry Wells required to expend all of the Carry
Amount. For purposes hereof, (a) “costs of drilling” a Carry Well shall mean the
following costs, relating to such Carry Well: costs of constructing and
upgrading access roads, obtaining and preparing the location, obtaining permits
and title opinions, obtaining drilling contractor services and consultants,
obtaining mud chemicals, pipe and supplies and all other costs and expenses
associated with or incurred by moving in, rigging up, drilling, logging and
testing so that a decision can be made to either attempt to set pipe and
complete such well or to plug and abandon it as a dry hole; (b) “costs of
completing” a Carry Well shall mean all additional costs of drilling the well,
including but not limited to, the costs of fracture stimulation and the drilling
out of frac plugs with respect to such Carry Well; and (c) “costs of equipping”
a Carry Well shall mean the costs of the acquisition and installation of the
initial equipment for such Carry Well, including but not limited to metering and
automation equipment, up to and including

 



--------------------------------------------------------------------------------



 



the initial connection of such Carry Well to a gas gathering line, regardless of
when such cost is incurred and which costs are capitalized for federal income
tax purposes.
     3.3 Payment of Carry Amount.
     (a) Subject to the provisions of Section 3.3(b), the Carry Amount shall be
paid by Delta to EnCana in four installments as set out in the timeframe and in
the amounts described below:
     On or before February 28, 2008: $110,450,000
     On or before November 1, 2009: $100,000,000
     On or before November 1, 2010: $100,000,000
     On or before November 1, 2011: $100,000,000
Until November 1, 2008, EnCana shall maintain $100,000,000 of the February 28,
2008 payment on deposit in a segregated account or in an investment separate
from other EnCana investments, and all interest and other income earned on the
$100,000,000 between February 28, 2008 and October 31, 2008, net of all third
party charges and fees, shall be paid by EnCana to Delta promptly after the
interest or income is credited to EnCana.
The proceeds of each payment of the Carry Amount shall be used by EnCana solely
and exclusively for the costs of drilling, costs of completing and costs of
equipping the Carry Wells on the Carry Lands (collectively, “Well Costs”). The
$100,000,000 payment made on February 8, 2008 and the second through fourth
payments listed above are each referred to in this Agreement as an “Annual
Payment.”
(b) EnCana will use the proceeds of each Annual Payment for the payment of Well
Costs for Carry Wells drilled prior to May 1 of the second year after the Annual
Payment is made (each such date, an “Expenditure Date”). By way of example, the
Expenditure Date for the Annual Payment due November 1, 2009 is May 1, 2011. In
the event that EnCana fails to satisfy the requirement in the first sentence of
this paragraph, Delta shall have the right to delay until the next succeeding
Annual Payment Date a portion of the next Annual Payment due after the
applicable Expenditure Date, equal to the difference between (x) the aggregate
amount of the Annual Payments paid to EnCana prior to the applicable Expenditure
Date less (y) the total amount of Well Costs incurred and paid prior to the due
date of the applicable Annual Payment. If the last Annual Payment is reduced due
to the application of the formula in the preceding sentence, then an additional
Annual Payment equal to the remaining Carry Amount shall be due on May 1, 2012.
Notwithstanding anything stated herein to the contrary, any portion of the Carry
Amount paid by Delta which has not been used by EnCana on or before May 1, 2013
for Well Costs shall be reimbursed to Delta by June 1, 2013.
     3.4 Delta Interest in Carry Wells. Provided Delta has paid those portions
of the Carry Amount then due and owing pursuant to Section 3.3, on or before the
end of each

 



--------------------------------------------------------------------------------



 



quarter, for each Carry Well drilled and completed as a producer in the prior
quarter, EnCana shall execute, acknowledge and deliver to Delta the wellbore
assignment, in substantially the form attached hereto as Exhibit F-1 (the “Carry
Well Wellbore Assignment”), effective as of the date of first production of each
Carry Well, assigning 5% of all of EnCana’s right, title and interest in and to
the wellbore of such Carry Well and 5% of EnCana’s right, title and interest in
and to all production therefrom and an interest in such leasehold rights
associated with such wellbore as are sufficient to produce and own 5% of
EnCana’s right, title and interest in and to the Hydrocarbons from the wellbores
of the Carry Wells, subject to existing burdens. With respect to the last Carry
Well drilled, if the remaining Carry Amount is less than $1,800,219.30, the
interest assigned by EnCana to Delta shall be proportionately reduced to the
extent the remaining Carry Amount is less (unless the Well Costs for the last
Carry Well are less than $1,800,219.30, in which case the proportionate
reduction shall be based on the Well Costs of such Carry Well). By way of
example, if the remaining Carry Amount were $500,000, EnCana owed 100% of the
working interest in the well and the Well Costs were in excess of $1,800,219.30,
the interest assigned to Delta would be equal to $500,000 divided by
$1,800,219.30, times 5% (1.3887%). From and after the date that a Carry Well has
been drilled, completed and equipped as contemplated in Section 3.2, Delta and
EnCana shall each bear and pay its proportionate share of all burdens on the
Carry Wells existing as of the date of this Agreement. It is expressly agreed
and understood that the interest to be assigned to Delta in any Carry Well shall
be proportionately reduced to the extent that EnCana owns less than an undivided
100% working interest in such Carry Well.
     3.5 Operation of Carry Wells. After a Carry Well is drilled, completed and
equipped as provided in Section 3.2, EnCana and Delta shall each bear and pay
its working interest share of the working interest costs and expenses of such
Carry Well in accordance with the applicable operating agreement. Subject to
Section 11, Delta shall be entitled to its net revenue interest share of
production from each Carry Well from the date of first production,
notwithstanding that the Wellbore Assignment has not yet been made.
     3.6 Replacement Wells. In the event that a Carry Well is lost due to
mechanical failure or other problems in the hole and EnCana drills or
participates in the drilling of a well in the vicinity of the Carry Well, which
well is drilled to replace the well so lost, such well will be designated a
Carry Well, and the costs of drilling the original Carry Well and such
replacement Carry Well shall be aggregated in determining the Individual Well
Amount attributable to such replacement Carry Well.
     3.7 Letter of Credit. To secure its obligation to pay the Annual Payments,
Delta shall cause an irrevocable, unconditional stand-by letter of credit (the
“Letter of Credit”) to be issued on the date of this Agreement in the initial
aggregate amount of $300,000,000 by JPMorgan Chase Bank, N.A. or a financial
institution acceptable to EnCana and in a form and term reasonably acceptable to
EnCana, and that is available to be drawn at sight, in full or partial draws, in
the event of a default by Delta in the payment of any of the second through
fourth Annual Payments. From and after the date of this Agreement, Delta shall
maintain the Letter of Credit in favor of EnCana until

 



--------------------------------------------------------------------------------



 



February 28, 2012 in an amount sufficient to secure payment of each of the
Annual Payments as they become due.
Section 4. Delta Properties
     4.1 Delta Properties. In consideration, among other considerations, of
Delta’s agreement to participate in the Carry Wells as provided in Section 3, on
the date of this Agreement, EnCana shall (i) assign and convey and shall
properly execute, acknowledge and deliver to Delta an assignment conveying to
Delta an undivided 95% of its right, title and interest in the Delta Properties
and the EnCana Wells, effective as of March 1, 2008, in substantially the form
attached hereto as Exhibit F-2 (the “Assignment”) and (ii) assign and convey and
shall properly execute and deliver to Delta an Assignment and Bill of Sale for
100% of EnCana’s right, title and interest in and to the pipeline assets and
rights of way listed in Exhibit N.
     4.2 Adjustment to Delta Properties. Upon Delta’s receipt of the Assignment,
the Parties intend that Delta’s interest in the Delta Properties shall initially
be equal to 17,339.46 net acres (18,250 gross acres times 95% working interest)
(the “Intended Net Acres”) and ninety-five percent (95%) of EnCana’s working
interest, as shown on Exhibit A-1, in the EnCana Wells. The Parties acknowledge
that Exhibit A to this Agreement and Exhibit A to the Assignment list 17,185.08
net acres. After the Due Diligence Period (as defined in Exhibit D), in order to
make an assignment of the Intended Net Acres to Delta, EnCana will make an
assignment of 95% of its interest in such alternative leases from the leases
listed on Exhibit D-2 as selected by Delta. If there are not sufficient
alternative leases listed on Exhibit D-2 to equal the Intended Net Acres and the
Parties cannot mutually agree on additional alternative leases by April 29,
2008, then the last Annual Payment of the Carry Amount to be paid by Delta for
all Carry Wells shall decrease by an amount equal to the product of: (i) the
difference between the Intended Net Acres less the total net acres actually
assigned to Delta pursuant to the Assignment multiplied by (ii) $22,398. If
during the Due Diligence Period, it is determined that a Leasehold Defect also
applies to an EnCana Well, then the second payment of the Carry Amount to be
paid by Delta on or before November 1, 2009 shall decrease by an amount equal to
the product of: (i) the difference between the working interest in the well
listed on Exhibit A less the actual working interest to be assigned multiplied
by (ii) the Allocated Value for the EnCana Well on Exhibit D-1. If the Carry
Amount is decreased pursuant to the preceding two sentences as a result of a
Leasehold Defect, Delta shall reconvey to EnCana, effective as of the Effective
Date and free of any liens, burdens or encumbrances not in existence at the
Effective Date, the affected Delta Properties or the portion of the interest in
the EnCana Well affected by the Leasehold Defect. If it is determined by EnCana
during the Due Diligence Period, that Delta’s interest in the Delta Properties
is greater than the Intended Net Acres, or if Delta selects alternative leases
that result in Delta’s interest in the Delta Properties being greater than the
Intended Net Acres, then the last Annual Payment of the Carry Amount to be paid
by Delta for all Carry Wells shall increase by an amount equal to the product
of: (i) the difference between the total net acres actually assigned to Delta
pursuant to such assignment(s) less the Intended Net Acres, multiplied by (ii)
$22,398. Notwithstanding anything to the contrary contained herein, should the
Carry

 



--------------------------------------------------------------------------------



 



Amount be reduced by an amount greater than ten percent (10%) of the initial
Carry Amount ($41,045,000), EnCana or Delta shall have the right to terminate
this Agreement, provided such election is made on or before April 30, 2008.
     4.3 Adjustment for EnCana Wells. Ninety-five percent of the costs and
expenses incurred by EnCana for normal and necessary operation of the EnCana
Wells after the Effective Date, including (a) taxes on or measured by production
and (b) reasonable and customary fixed rate overhead charges prescribed by
applicable operating agreements or, in the absence of operating agreements,
reasonable and customary overhead charges in lieu thereof (and, in each case,
excluding any allocable general and administrative expenses) shall be borne by
Delta. All such costs incurred prior to the Effective Date shall be borne by
EnCana. By June 2, 2008 (the “Final Settlement Date”), EnCana shall prepare and
deliver to Delta a Settlement Statement for the EnCana Wells as follows:
(a) The Total Allocation for the EnCana Wells shown on Exhibit D-1 shall be
adjusted upward by the following:

  (1)   the value of all merchantable allowable oil in storage owned by EnCana
above the pipeline connection at the Effective Date, and not previously sold by
EnCana, that is credited to EnCana’s interest in the EnCana Wells, such value to
be the actual price received on the Effective Date (if this price cannot be
determined, then the contract price, or if no contract is in effect, the market
price in effect as of the Effective Date), less taxes and gravity adjustments
deducted by the purchaser of such oil;

  (2)   ninety-five percent of the amount of all expenditures made by EnCana
(including royalties, rentals and other charges and expenses billed under
applicable operating agreements, or in the absence of an operating agreement,
expenses of the sort customarily billed under such agreements, but excluding
EnCana’s general and administrative overhead expenses) with respect to the
EnCana Wells which relate to the period after the Effective Date; and

  (3)   an amount equal to ninety-five percent of all prepaid expenses
attributable to the EnCana Wells that are and that are, in accordance with
generally accepted accounting principles, attributable to the period after the
Effective Date including, without limitation, prepaid utility charges, prepaid
ad valorem, property, production, severance and similar taxes (but not including
income taxes) based upon or measured by the ownership of property or the
production of hydrocarbons or the receipt of proceeds therefrom which are
Buyer’s expenses in accordance with this Section 5.5.

(b) The Total Allocation for the EnCana Wells shall be adjusted downward by the
following:

 



--------------------------------------------------------------------------------



 



  (1)   ninety-five percent of the proceeds actually received or accrued by or
on behalf of EnCana, prior to the Final Settlement Date, attributable to the
EnCana Wells and that are attributable to the period of time from and after the
Effective Date; and

  (2)   an amount equal to all unpaid ad valorem, property, production,
severance and similar taxes and assessments based upon or measured by the
ownership of the property or production of hydrocarbons or the receipt of
proceeds therefrom accruing to the EnCana Wells in accordance with generally
accepted accounting principles prior to the Effective Date (it being agreed that
any tax measured on the basis of production shall be deemed to be a tax assessed
for the period during which such production occurred regardless of the actual
year of assessment), which amount shall, to the extent not actually assessed, be
computed based upon such taxes and assessments for the preceding calendar year,
or if such taxes or assessments are assessed on other than a calendar year
basis, for the tax related year last ended (and such adjustment on the Final
Settlement Date shall be final settlement of such taxes between EnCana and
Delta).

As soon as practicable after receipt of the Settlement Statement, Delta shall
deliver to EnCana a written report containing any changes that Delta proposes to
be made to the Settlement Statement. The parties undertake to agree with respect
to such amounts due no later than June 30, 2008. In the event that (a) the final
Total Allocation for the EnCana Wells is more than the allocation shown on
Exhibit D-1, Delta shall pay to EnCana the amount of such difference, or (b) the
final Total Allocation for the EnCana Wells is less than the allocation shown on
Exhibit D-1, EnCana shall pay to Delta the amount of such difference, in either
event by wire transfer of immediately available funds.
     4.4 Termination of Existing Agreement. Effective as of the date of
assignment of the Delta Properties from EnCana to Delta as provided in
Section 4.1, the Carry and Earning Agreement dated March 26, 2007, between
EnCana and Delta (the “Existing Agreement”) shall terminate and all past,
present and future obligations created by the Existing Agreement shall terminate
and be of no force and effect. It is hereby acknowledged that EnCana has already
paid Delta $11,631,797.62 for its share of wells drilled under the Existing
Agreement and Delta has paid EnCana certain funds in accordance with the
Existing Agreement. Neither party shall be required to reimburse the other party
for any amounts paid pursuant the Existing Agreement nor shall either party be
obligated to pay the other party any additional amounts due and payable pursuant
to the Existing Agreement. Concurrently with the assignment of the Delta
Properties, EnCana shall execute, acknowledge and deliver to Delta a Wellbore
Assignment, covering the wells described on Exhibit B (“Existing Agreement
Wells”), in substantially the form attached hereto as Exhibit F-3, effective as
of the date of first production of each Delta Well, assigning 100% of all of
EnCana’s right, title and interest in and to the wellbore of the Existing
Agreement Wells and production therefrom and an interest in such leasehold
rights associated with such wellbore as are sufficient to produce and own 100%
of EnCana’s right, title and interest in and to the

 



--------------------------------------------------------------------------------



 



Hydrocarbons from the wellbores of the Existing Agreement Wells. EnCana shall
also execute and deliver to Delta a release of the existing letter of credit
(the “Existing Letter of Credit”) delivered by Delta pursuant to the Existing
Agreement in substantially the form attached hereto as Exhibit M. In the event
that this Agreement terminates pursuant to Section 4.2 or for any other reason
(other than pursuant to Section 9), the Existing Agreement shall be reinstated
and ratified by the Parties, Delta shall reconvey to EnCana the Existing
Agreement Wells effective as of the date of first production, and free of any
liens, burdens or encumbrances not in existence at the date of first production,
and shall cause the Existing Letter of Credit to be reissued, and the Parties
shall be entitled to all rights and shall bring current all suspended payment
obligations under the Existing Agreement.
     4.5 EnCana Participation in Delta Wells. EnCana shall pay its working
interest share of the costs of drilling, costs of completing (or plugging and
abandoning, if not completed) and costs of equipping each of the wells drilled
by Delta on the Delta Properties (“Delta Wells”) in which it elects to
participate; provided that EnCana’s obligation to pay its working interest share
of such costs shall be limited to its working interest share of a gross maximum
cost (on an 8/8ths basis) of $2,300,000 per Delta Well (the “Individual Delta
Well Amount”) drilled by Delta upon the Delta Properties, and Delta will pay its
and EnCana’s working interest share of any costs exceeding the Individual Delta
Well Amount for such wells. In the event that a Delta Well is lost due to
mechanical failure or other problems in the hole and Delta drills or
participates in the drilling of a well in the vicinity of the Delta Well, which
well is drilled to replace the well so lost, EnCana will be deemed a participant
in such replacement well and Delta will pay its and EnCana’s working interest
share of any costs exceeding the Individual Delta Well Amount for such
replacement well. The costs of drilling the original Delta Well and such
replacement Delta Well shall be aggregated in determining the Individual Delta
Well Amount attributable to such replacement Delta Well. Costs and operations
after a Delta Well has been drilled, completed and equipped as provided for in
Section 3.2, will be conducted in accordance with the operating agreement
applicable to such Delta Well.
     4.6 Consents to Assign. If a consent to assignment is required prior to the
assignment of any lease or other agreement to Delta, Delta agrees that such
consent may be obtained by the Parties after the date of this Agreement. If the
Parties are unable to obtain a required consent to assignment by April 30, 2008,
Delta agrees to reassign the affected lease or agreement to EnCana. Failure to
obtain a consent to assignment of a lease shall be treated as a Title Defect
pursuant to the procedure in Exhibit D, and the Parties shall follow the
procedure for assignment of alternative leases in Section 4.2.
     4.7 Fee Parcel of Property. Upon Delta’s written request made on or before
July 1, 2008, EnCana shall quitclaim to Delta and shall properly execute,
acknowledge and deliver to Delta a quitclaim assignment in the form of
Exhibit F-4 of 100% of its right, title and interest in the parcel of land
listed in Exhibit F-4.

 



--------------------------------------------------------------------------------



 



Section 5. Operations; Operating Agreement
     5.1 Operating Agreement for Property Not Currently Subject to an Operating
Agreement. EnCana and Delta shall enter into the form of operating agreement
attached hereto as Exhibit G (“New Operating Agreement”) which shall govern all
operations for the Carry Wells and Delta Properties, excluding the Existing
Agreement Wells. EnCana shall be designated as Operator of all Carry Wells, and
Delta shall be designated as operator of all Delta Properties. Upon spud of a
Carry Well, the New Operating Agreement shall be deemed amended to include the
new well.
     5.2 Operations in the Buzzard Creek Unit and Termination of Gathering
Agreement. The Parties shall use their reasonable efforts to have Delta approved
by the Bureau of Land Management (“BLM”) as operator of the Buzzard Creek
Federal Unit 14-08-001-6391 (the “Buzzard Creek Unit”). Provided this Agreement
is not terminated pursuant to Section 4.2, upon approval of the BLM of Delta as
operator of the Buzzard Creek Unit, EnCana shall relinquish operatorship of the
Buzzard Creek Unit to Delta. Prior to BLM approval of Delta as operator, EnCana
shall continue to operate the Buzzard Creek Unit. As between the Parties and
their permitted successors and assigns all operations within the Buzzard Creek
Unit shall be governed by the terms and conditions of the New Operating
Agreement. Contemporaneously with EnCana’s relinquishment of operatorship of the
Buzzard Creek Unit to Delta, the February 1, 2008 Gas Gathering Agreement, as
amended, between EnCana, as “Gatherer,” and Delta, as “Shipper” shall terminate.
     5.3 Operations in the Middleton Creek Unit. All Delta Wells drilled on
lands within the Middleton Creek Federal Unit COC68997X (the “Middleton Creek
Unit”) shall be operated by Delta subject to the terms of the Agent Operator
Agreement attached hereto as Exhibit O. As between the Parties and their
permitted successors and assigns all operations within the Middleton Creek Unit
shall be governed by the terms and conditions of the New Operating Agreement.
     5.4 Applications for Permits to Drill. In order to assist Delta in carrying
out its drilling program on the Delta Properties, EnCana will use its reasonable
best efforts to prepare and submit to the Colorado Oil and Gas Conservation
Commission up to fifty Applications for Permits to Drill (“APDs”) on the Delta
Properties. In connection with the preparation of the APDs, Delta shall provide
to EnCana the information set forth on Exhibit H.
     5.5 Conflicts. If any of the Delta Properties or Carry Wells are subject to
an existing operating agreement with a third party, such existing operating
agreement shall control as to such third party. However, as between Delta and
EnCana, this Agreement and the New Operating Agreement shall control. In the
event of any conflict or inconsistency between the terms of this Agreement and
the New Operating Agreement, this Agreement shall prevail to the extent of such
conflict. If Delta and/or EnCana acquire the entire interest covered by an
existing third party operating agreement, then such third party agreement shall
be superseded and replace in its entirety by the New Operating Agreement. The
Parties intend that the New Operating Agreement shall

 



--------------------------------------------------------------------------------



 



govern a Party’s election to participate in a well other than the Carry Wells.
Notwithstanding anything herein or in the New Operating Agreement to the
contrary, Delta shall not propose the drilling of any Carry Well or any well to
be drilled on the Carry Lands. Notwithstanding anything herein or in the New
Operating Agreement to the contrary, EnCana shall not propose the drilling of
any well to be drilled on the Delta Properties prior to April 15, 2010.
     5.6 Payment of Burdens. After the Effective Date, if EnCana or Delta
creates any additional burdens on the Property, the Party creating such
additional burden shall be solely responsible for and shall pay such additional
burdens. Subject to the foregoing sentence, each operating Party shall make
payment of all burdens affecting lands operated by such Party, and the
non-operating Party shall reimburse the operating Party for all burdens on the
interest of the non-operating Party. It is the intent of the Parties that Delta,
as designated operator of the Buzzard Creek Area Unit (the “Unit”) shall be
responsible for remitting payment to the Minerals Management Service and to the
owners of all burdens in existence as of the Effective Date. Delta acknowledges
that payment of royalties and overriding royalties associated with a portion of
the Property is subject to the outcome of the lawsuit styled Miller, et al. v
EnCana Oil & Gas (USA) Inc., Case No. 05CV2753, filed in District Court for the
City and County of Denver, Colorado (the “Miller Litigation”). EnCana shall be
responsible for all liabilities relating to the Miller Litigation for the period
prior to the Effective Date.
     5.7 Payment of Delay Rentals and Distribution of Revenue. EnCana agrees to
pay all delay rentals, shut-in or minimum royalty payments or any other lease
payments necessary to maintain the leases or agreements assigned to Delta
(“Rental Payments”) in effect and coming due during the period from the
Effective Date to July 31, 2008. Delta shall reimburse EnCana for its
proportionate share of such Rental Payments. EnCana shall not be liable for any
damages resulting from the failure to make proper payment of a Rental Payment
where the failure is a result of mistake or oversight. In addition, EnCana
agrees to distribute the proceeds attributable to production from the EnCana
Wells through and including the production month of June 2008.
Section 6. Representations and Warranties
          Each Party, with respect to itself only, hereby represents and
warrants to the other Party the following:
          (i) Each Party is duly organized, validly existing and in good
standing under the applicable laws of the State of its incorporation or
formation, and is qualified to do business and is in good standing in the State
of Colorado and in every other jurisdiction where the failure to so qualify
would have a Material Adverse Effect on its ability to execute, deliver and
perform this Agreement and the other agreements contemplated herein.
          (ii) Each Party has all requisite power and authority to (i) own,
lease or operate its assets and properties and to carry on the business as now
conducted, and (ii)

 



--------------------------------------------------------------------------------



 



enter into and perform its obligations under this Agreement and to carry out the
transactions contemplated hereby.
          (iii) Each Party has taken (or caused to be taken) all acts and other
proceedings required to be taken by such Party to authorize the execution,
delivery and performance by such Party of this Agreement and the other
agreements contemplated herein. This Agreement has been duly executed and
delivered by each Party and constitutes the valid and binding obligation of each
Party, enforceable against such Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
by principles of equity, whether considered in a proceeding at law or in equity.
The execution, delivery and performance of this Agreement by each Party does not
and will not (i) conflict with, or result in any violation of or constitute a
breach or default (with notice or lapse of time, or both) under (A) any
provision of the organizational documents of such Party, or (B) any Law,
agreement, instrument or license applicable to such Party or (with respect to
EnCana) to the Property, except as would not have a Material Adverse Effect or
(ii) require the submission of any notice, report, consent or other filing with
or from any Governmental Authority or third Persons, other than such consents
are Customary Post-Closing Consents.
          (iv) Except for the Miller Litigation, there are no actions, suits or
proceedings pending or, to such Party’s knowledge, threatened against a Party
which if decided unfavorably to such Party could have a Material Adverse Effect
on the ability of such Party to execute, deliver or perform this Agreement or
the other agreements contemplated herein or (with respect to EnCana) have a
Material Adverse Effect on the Delta Properties.
          (v) No Party has incurred any obligation or liability, contingent or
otherwise, for any fee payable to a broker or finder with respect to the matters
provided for in this Agreement or the other agreements contemplated herein which
could be attributable to or charged to the other Party. Each Party shall
indemnify, defend and hold harmless the other Party from any claims, damages,
liabilities, costs and expenses, including reasonable attorney’s fees in the
event the prior sentence should be or become untrue as to such Party.
Section 7. Force Majeure
     If a Party is rendered unable, wholly or in part, by a force majeure event
to carry out its obligations under this Agreement, other than the obligations to
make money payments and to deliver assignments of interests in the Carry Wells
and in the Delta Properties, the affected Party shall give the other Party
prompt written notice describing the force majeure event in reasonable detail.
Thereupon, the obligations of the Party giving notice, so far as it is affected
by the force majeure event, shall be suspended and any time periods provided for
in this Agreement shall be extended for a period equal to the period of such
force majeure event, the continuance of the force majeure event. The affected
Party shall use all reasonable diligence to remove the force majeure event as
quickly as practicable. The requirement that any force majeure event be remedied
with

 



--------------------------------------------------------------------------------



 



all reasonable dispatch shall not require the settlement of strikes, lockouts or
other labor difficulty by the Party affected, contrary to its wishes, and
settlement or resolution of such matters shall be within the discretion of the
affected Party. The term “force majeure event” as used herein, shall mean an act
of God, act of terrorism, strike, lockout, or other industrial disturbance, act
of the public enemy, war, blockade, public riot, lightning, fire, storm, flood,
explosion, governmental action, restraint or inaction, inability to gain access,
ingress or egress to conduct operations (including without limitation delays in
or inability to obtain permits, approvals or clearances from governmental
bodies); provided, however, that a force majeure event shall not exist until
120 days, or such longer period specified in the applicable regulations, after
timely application to a governmental body.
Section 8. Gathering, Processing, and treating Services
     8.1 Provision of Services/Delta Properties. With regard to gas produced
from EnCana Wells and Delta Wells drilled pursuant to the terms of this
Agreement which is attributable to a working interest held by EnCana or a
royalty or overriding interest burdening such gas (“EnCana Gas”), Delta shall
provide services necessary to gather, process, treat, and redeliver 100% (less
EnCana’s proportionate share of actual fuel usage and shrink, if applicable) of
EnCana Gas into the TransColorado pipeline, downstream of TransColorado’s
interconnect facilities (the “TransColorado Interconnect”) with the Collbran
Valley Gas Gathering System operated by DCP Midstream Partners (“DCP”), or other
points mutually agreed or required under existing agreements. The TransColorado
Interconnect is located in Section 18, Township 10S, Range 96W, Mesa County,
Colorado. Delta shall redeliver, or cause to redeliver, EnCana Gas at a pressure
and quality meeting the most restrictive specifications required by the
interconnecting pipeline.
     8.2 Delta Facilities. Delta will design and construct facilities, at its
sole risk and expense, necessary to receive 100% of EnCana Gas from the wellhead
and deliver such gas at pressures sufficient to enter the Collbran Valley Gas
Gathering System or other mutually agreeable location. In exchange, EnCana shall
pay $0.42/Mcf, plus EnCana’s proportionate share of actual fuel usage and
shrink, if applicable. The Parties anticipate that in moving the gas to an
interconnection with DCP or another location, Delta will provide gathering,
dehydration and three stages of compression. In the future, if all or a portion
of such services are provided by a third party or any portion of the services
provided by Delta is reduced or modified, the Parties agree to renegotiate the
fee.
     8.3 Condensate and Natural Gas Liquids. EnCana shall retain and own all
Condensate and Natural Gas Liquids attributable to EnCana Gas. For the avoidance
of doubt, and for the purposes of this Agreement, the term “Condensate and
Natural Gas Liquids” shall include, without limitation, any and all liquid
hydrocarbons and concomitant materials separated, extracted, or condensed as a
result of the gathering, processing, treating, and/or the provision of services
under this Section 8.

 



--------------------------------------------------------------------------------



 



     8.4 Marketing of EnCana Gas, Condensate and Natural Gas Liquids and Taking
In-Kind/Delta Properties. Notwithstanding Sections 8.1 and 8.2 above, the
marketing of volumes of EnCana Gas and Condensate and Natural Gas Liquids, as
well as EnCana’s right to take such volumes in-kind, shall be governed by
Sections 8.4(a) and 8.4(b) below.
     (a) Subject to EnCana’s right to take in-kind as set forth below, Delta
will market 100% of EnCana Gas and the Condensate and Natural Gas Liquids
attributable to such gas. With respect to EnCana Gas, EnCana will receive
Delta’s weighted average price for gas sales into TransColorado, less
(i) Delta’s actual cost of service on DCP’s facilities and (ii) the fees
described in Section 8.2 above. EnCana will receive the actual price received by
Delta for the sale of Condensate and Natural Gas Liquids attributable to EnCana
Gas. Notwithstanding anything to the contrary in this Agreement, in no event
shall gas attributable to an interest of Delta or any of its working interest
owners be accorded a greater priority for services on the DCP facilities or any
other facilities than EnCana Gas; and,
     (b) EnCana will have an option, after giving at least thirty (30) days’
notice, to take its share of EnCana Gas, Condensate and Natural Gas Liquids
in-kind. Such option may be exercised to allow EnCana to receive its gas volume
in-kind at (i) the wellhead, (ii) any interconnection with DCP, (ii) the
TransColorado Interconnect, or (iii) any other location designated by EnCana,
provided Delta is not burdened by incremental costs related with such designated
location. In addition, owners of royalty interests burdening EnCana Gas shall
have the right to take in-kind in accordance with the instrument granting such
royalty interest.
     8.5 Marketing of Delta Gas and Taking In-kind/Carry Wells. The marketing of
volumes of Delta Gas (as defined below) and Condensate and Natural Gas Liquids,
as well as Delta’s right to take volumes of Delta Gas in-kind, shall be governed
by Sections 8.5(a) and 8.5(b) below.
     (a) With regard to gas produced from Carry Wells drilled pursuant to the
terms of this Agreement which is attributable to a working interest held by
Delta or a royalty or overriding interest burdening such gas (“Delta Gas”), and
subject to Delta’s right to take in-kind as set forth below, EnCana will market
100% (less Delta’s proportionate share of actual fuel usage and shrink, if
applicable) of Delta Gas and the Condensate and Natural Gas Liquids attributable
to such gas. With respect to Delta Gas, Delta will receive EnCana’s weighted
average price for the sale of such gas, less EnCana’s costs incurred to market
and deliver such gas. Delta will receive the actual price received by EnCana for
the sale of Condensate and Natural Gas Liquids attributable to Delta Gas.
Notwithstanding anything to the contrary in this Agreement, in no event shall
gas attributable to an interest of EnCana or any of its working interest owners
be accorded a greater priority for services than Delta Gas; and,
     (b) Delta will have an option, after giving at least thirty (30) days’
notice, to take its share of Delta Gas in-kind. Such option may be exercised to
allow Delta to receive its gas volume in-kind at (i) the wellhead, (ii) tailgate
of the Meeker Processing

 



--------------------------------------------------------------------------------



 



Plant in Rio Blanco, Colorado operated by Enterprise Gas Processing, LLC
(“Enterprise), or (iii) any other mutually agreeable location; provided,
however, Delta shall be required to pay its allocated share of fees and costs
associated with Delta’s exercise of its option to take its share of Delta Gas in
kind. In addition, owners of royalty interests burdening Delta Gas shall have
the right to take in-kind in accordance with the instrument granting such
royalty interest.
     8.6 Proposed Facilities. EnCana proposes to construct, or cause to be
constructed, gathering and compression facilities (the “Required Facilities”) to
allow all gas produced by Delta pursuant to the terms of this Agreement, with
the exception of gas subject to a pre-existing commitment for gathering and
processing services, be delivered into the existing EnCana Great Divide
Gathering System. It is planned that production from the Required Facilities
would be delivered to the Enterprise Piceance Creek Pipeline and Meeker Plant in
accordance with existing gathering and processing agreements. Delta, on behalf
of itself and its affiliates, successors, and assigns, also acknowledges that,
except for gas produced by Delta from the “Lands” as defined in the Existing
Agreement (the “Excluded Gas”), gas produced from Delta Wells attributable to a
working interest held by Delta or a royalty or overriding royalty interest
burdening such gas shall be dedicated to EnCana and the Required Facilities
(“Delta Dedicated Gas”) in accordance with the terms and conditions set forth
below. Notwithstanding the foregoing, the Parties also acknowledge and agree
that 65% of the interest in Existing Agreement Wells shall not be included
within the definition of Excluded Gas, and such 65% interest in such wells, as
well as EnCana Gas, is dedicated to Enterprise for the life of lease under
existing gathering and processing agreements. Delta and EnCana agree to
negotiate in good faith a definitive long term gathering and processing
agreement for Delta Dedicated Gas, which terms shall include the following:
(i) a total fee for services in the range of $0.50 to $0.60 per MMBtu, plus
allocated fuel, power, and lost and unaccounted for gas; (ii) a term for a
minimum of fifteen years; (iii) a provision to escalate the fee on an annual
basis by the percentage increase or decrease, if any, in the Consumer Price
Index for All Urban Consumers; and, (iv) such other terms and conditions,
including provisions for the temporary release of gas, as are customary for a
firm gathering and processing agreement of the nature contemplated by the
Parties pursuant to this Section 8.6.
Section 9. Term
     The term of this Agreement (“Term”) shall begin on the Effective Date and,
unless earlier terminated as provided herein, shall continue until June 1, 2013.
The confidentiality obligations of the Parties shall survive any such
termination in accordance with their terms.
Section 10. Assignability; Binding Nature
      Neither Party may assign or transfer, by assignment, sale, farmout or
otherwise (collectively, “Transfer”) in whole or in part any of its rights or
obligations under this Agreement, or any of its rights or interests in either
the Carry Wells or the Delta Properties or other rights or interests earned or
acquired hereunder (collectively, the

 



--------------------------------------------------------------------------------



 



“Partnership Property”), except to an assignee or transferee (including any
Affiliate of the transferring Party) who agrees in writing to assume, be bound
by and fully and timely perform the terms of this Agreement, the New Operating
Agreement, the tax partnership provisions attached as Exhibit J and such other
transfer provisions and conditions as shall be reasonably requested by the
non-assigning or non-transferring Party required by the tax partnership
provisions attached as Exhibit J, and then only if any such Transfer does not
cause any portion of the Partnership Property to no longer be treated as held by
the tax partnership for federal income tax purposes or by its deemed successor
tax partnership under Section 708(b)(1)(B) of the Internal Revenue Code. Neither
Party shall have the right to assign this Agreement without the prior written
consent of the other Party, such consent not to be unreasonably withheld,
provided that such consent shall be based upon the technical and financial
ability of the proposed assignee to perform the duties and obligations of the
assignor. If a Party fails to deliver a written response to a Party’s written
request for consent to assignment hereunder on or before 15 days after receipt
of such request, such party shall be deemed conclusively to have consented to
such proposed assignment hereunder. Any assignment hereunder shall be subject to
all of the terms and conditions of this Agreement, and the assignee shall agree
to assume, bear and perform the assignor’s duties and obligations hereunder. The
foregoing notwithstanding, either Party shall be entitled to Transfer an
interest in the Property to an Affiliate without the consent of the other Party,
but the transferring Party shall remain liable for the performance of its
obligations hereunder notwithstanding such transfer in the event of a default by
such Affiliate hereunder. Provided however, nothing herein will prohibit Delta
from granting a lien on its interest in any Carry Well and the subsequent
foreclosure or other realization on such liens, provided the Person receiving
such interests agrees to be bound to the provisions above. This Agreement shall
be binding upon and shall inure to the benefit of successors of the Parties.
Section 11. Payment Offset
     If a Party fails to make any payment to the other when due, in addition to,
and not in lieu of, other available remedies, the non-defaulting Party may
offset any amount owed by the non-defaulting Party to the defaulting Party.
Section 12. Notices
     All notices and communications required or permitted under this Agreement
shall be in writing addressed as indicated below, and any communication or
delivery hereunder shall be deemed to have been duly delivered upon the earliest
of: (a) actual receipt by the Party to be notified; (b) three (3) days after
deposit with the US Postal Service, certified mail, postage prepaid, return
receipt requested; (c) if by facsimile transmission, upon confirmation by the
recipient of receipt; or (d) by Federal Express overnight delivery (or other
reputable overnight delivery service), two days after deposited with such
service. Addresses for all such notices and communication shall be as follows:

 



--------------------------------------------------------------------------------



 



     
To EnCana:
  EnCana Oil & Gas (USA) Inc.
 
  370 17th Street, Suite 1700
 
  Denver, Colorado 80202
 
  Attention: Team Lead, South Piceance
 
  Phone: 720.876.3597
 
  Fax: 720.876.4597
 
  Email: joel.fox@encana.com
 
   
To Delta:
  Delta Petroleum Corporation
 
  370 17th Street, Suite 4300
 
  Denver, Colorado 80202
 
  Attention: Mr. Lyell Coe
 
  Phone: 303.293.9133
 
  Fax: 303.298.8251
 
  Email:

Either Party may, upon written notice to the other Party, change the address and
person to whom such communications are to be directed.
Section 13. Relationship of the Parties
      This Agreement is not intended to create, and shall not be construed to
create, an association for profit, a trust, a joint venture, a mining
partnership or other relationship of partnership, or entity of any kind between
the Parties. Notwithstanding anything to the contrary contained herein, the
Parties understand and agree that the arrangement and undertakings evidenced by
this Agreement, taken together, result in a partnership for purposes of federal
income taxation and for purposes of certain state income tax laws which
incorporate or follow federal income tax principles as to tax partnerships. For
these purposes, the Parties agree to be governed by the tax partnership
provisions attached as Exhibit J, which are incorporated herein and made a part
of this Agreement by this reference. For every purpose other than the
above-described income tax purposes, however, the Parties understand and agree
that the liabilities of the Parties shall be several, not joint or collective,
and that each Party shall be solely responsible for its own obligations. In the
event of any conflict or inconsistency between the terms and conditions of
Exhibit J and the terms and conditions of this Agreement or any attachment or
exhibit hereto (other than Exhibit J), the terms and conditions of Exhibit J
shall govern and control.
Section 14. Entire Agreement
     This Agreement, the Wellbore Assignment, the Assignment, and the Operating
Agreements, and the exhibits hereto and thereto, contain the entire agreement of
the Parties with respect to the subject matter hereof and supersede all previous
agreements or communications between the Parties, verbal or written, with
respect to the subject matter hereof.

 



--------------------------------------------------------------------------------



 



Section 15. Governing Law; Venue for Disputes
     This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Colorado, without reference to its
conflicts of laws provisions.
Section 16. Amendments; Waiver
     No amendments or other modifications or changes to this Agreement shall be
effective or binding on either Party unless the same shall be in a writing
executed by both Parties. No waiver by either Party of any one or more defaults
by the other in the performance of this Agreement shall operate or be construed
as a waiver of any future default or defaults, whether of a like or different
nature.
Section 17. Confidentiality, Public Announcements and Recordation of Documents
     17.1 General. Except as permitted herein, for a period of one year after
the date of this Agreement, both Parties shall maintain the terms of this
Agreement in strict confidence, and shall not disclose the same to any third
party except (a) to the extent compelled by Governmental Authority or Law,
(b) to its Affiliated entities, and its and their respective attorneys,
accountants, advisors and employees who shall be advised of the confidential
nature of this Agreement, or (c) to the extent required by the rules of any
exchange on which securities of a party or its Affiliates are listed. Prior to
any disclosures described in (a) or (c) above, the disclosing Party shall notify
the non-disclosing Party, and except as prohibited by Law, the non-disclosing
Party shall be afforded reasonable opportunity to review and comment upon the
content of the proposed disclosure and to seek appropriate protective orders.
     17.2 Public Announcements. Unless otherwise agreed and except as provided
in Section 17.1, neither Party shall make any public announcement or statement
with respect to this Agreement or the transactions contemplated hereby.
     17.3 Recordation of Documents. The Parties agree to cooperate in good faith
and execute such documents and to take such action as may be required to have
the Wellbore Assignments and the Assignment and any other documents which are
necessary or helpful to establish for purposes of public notice Delta’s rights
hereunder filed of public record in the land records of Mesa and Garfield
Counties, Colorado.
Section 18. Nonsolicitation
     For a period of twelve months after the Effective Date of this Agreement,
each Party agrees not to solicit for hire in connection with the Party’s
operations in the Piceance Basin, as an officer, employee, agent, independent
contractor or otherwise, any current officer, director, employee of the other
Party or independent contractor who works solely for the other Party. The
foregoing prohibition on solicitation shall not include an advertisement
published in a national newspaper or other similar recruiting media that are not
expressly designed or targeted to solicit the employees of the other

 



--------------------------------------------------------------------------------



 



Party and also shall not apply to the situation wherein an employee of a Party
voluntarily approaches the other Party for employment. Inasmuch as it is now and
ever will be impracticable and extremely difficult to determine the actual
damage resulting to a Party from breach of this Section, each Party agrees to
pay to the other the sum of $100,000 for breach of this Section, such amount to
be deemed liquidated damages and not in the nature of a penalty.
Section 19. Severability
     If a court of competent jurisdiction determines that any clause or
provision of this Agreement is void, illegal or unenforceable, the other clauses
and provisions hereof shall remain in full force and effect, and the clauses or
provisions that are determined to be void, illegal or unenforceable shall be
limited so that that they remain in effect to the extent permitted by law.
Section 20. Mutuality
     The Parties acknowledge and declare that this Agreement is the result of
extensive negotiations between them. Accordingly, if there is any ambiguity in
this Agreement, there shall be no presumption that this instrument was prepared
solely by either Party.
Section 21. Dispute Resolution
     The Parties agree to resolve all disputes concerning or relating to this
Agreement pursuant to the provisions of this Section. The Parties agree to
submit all disputes to binding arbitration in Denver, Colorado. The arbitration
will be conducted according to the procedure that follows. The arbitration
proceedings shall be governed by Colorado law and shall be conducted in
accordance with the rules for Non-Administered Arbitration of Business Disputes
published by The Center for Public Resources, Inc., with discovery to be
conducted in accordance with the Federal Rues of Civil Procedure, and with any
disputes over the scope of discovery to be determined by the Arbitrators (as
defined below). The arbitration shall be before a single Arbitrator chosen by
the mutual agreement of the Parties, or if no agreement as to the identity of
the Arbitrator can be reached within ten days, a three-person panel of neutral
Arbitrators, consisting of one person chosen by each Party, and the two
Arbitrators so selected choosing the third. The panel so chosen or the single
person are referred to herein as the “Arbitrators.” The Arbitrators shall
conduct a hearing no later than 60 days after submission of the matter to
arbitration, and the Arbitrators shall render a written decision within 30 days
of the hearing. At the hearing, the Parties shall present such evidence and
witnesses as they may choose, with or without counsel. Adherence to formal rules
of evidence shall not be required, but the Arbitrators shall consider any
evidence and testimony that they determine to be relevant, in accordance with
procedures that they determine to be appropriate. Any award entered in the
arbitration shall be made by a written opinion stating the reasons and basis for
the award made and any payment due pursuant to the arbitration shall be made
within 15 days of the decision by the Arbitrators. The decision of the
Arbitrators shall be binding on the

 



--------------------------------------------------------------------------------



 



Parties, final and non-appealable, and may be filed in a court of competent
jurisdiction and may be enforced by either Party as a final judgment of such
court. Each Party shall bear its own costs and expenses of the arbitration,
provided, however, that the costs of employing the Arbitrators shall by shared
equally by the Parties.
Section 22. Waiver of Consequential Damages.
     FOR THE AVOIDANCE OF DOUBT, EACH PARTY HEREBY EXPRESSLY DISCLAIMS, WAIVES
AND RELEASES THE OTHER PARTY FROM ITS OWN SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL, INCIDENTAL, AND INDIRECT DAMAGES (INCLUDING LOSS OF, DAMAGE TO OR
DELAY IN PROFIT, REVENUE OR PRODUCTION) RELATING TO, ASSOCIATED WITH, OR ARISING
OUT OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. NO LAW, THEORY,
OR PUBLIC POLICY SHALL BE GIVEN EFFECT WHICH WOULD UNDERMINE, DIMINISH, OR
REDUCE THE EFFECTIVENESS OF THE FOREGOING WAIVER, IT BEING THE EXPRESS INTENT,
UNDERSTANDING, AND AGREEMENT OF THE PARTIES THAT SUCH DAMAGE WAIVER IS TO BE
GIVEN THE FULLEST EFFECT, NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT OR
CONCURRENT), GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER
LEGAL FAULT OF ANY PARTY.
Section 23. Further Assurances
     The Parties shall execute, acknowledge and deliver or cause to be executed,
acknowledged and delivered such instruments and take such other action as may be
necessary or advisable to carry out their obligations under this Agreement and
under any document or other instrument delivered pursuant hereto.
Section 24. Counterpart Execution
     This Agreement may be executed by signing an original or a counterpart
thereof. If this Agreement is executed in counterparts, all counterparts taken
together shall have the same effect as if all the Parties had signed the same
instrument.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement is executed and effective as of the
Effective Date first above written.

              EnCana:   Delta:
 
            EnCana Oil & Gas (USA) Inc.   Delta Petroleum Corporation
 
           
 
           
By:
  /s/ Darrin Henke   By:   /s/ Roger A. Parker
 
           
 
  Darrin Henke       Roger A. Parker
 
  Vice President       Chief Executive Officer

 